IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                      July 27, 2018



GREGORY MYERS,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D15-4521
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as trustee for Credit Suisse First           )
Boston CSFB 2005-11,                         )
                                             )
              Appellee.                      )
                                             )
                                             )
BARBARA ANN KELLY,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D15-4836
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )            CONSOLIDATED
as trustee for Credit Suisse First           )
Boston CSFB 2005-11,                         )
                                             )
              Appellee.                      )
                                             )

BY ORDER OF THE COURT:

              On July 13, 2018, the bankruptcy court for the District of Maryland

dismissed Appellant Barbara Ann Kelly's bankruptcy case and terminated the automatic

stay imposed by 11 U.S.C. § 362(a).

              The stay of this consolidated appeal entered by this court on March 26,

2018, is hereby lifted.
             This court's decision, issued March 21, 2018, before this court had notice

of the bankruptcy proceeding, is withdrawn, and the attached opinion is issued in its

place.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK
               NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



GREGORY MYERS,                     )
                                   )
               Appellant,          )
                                   )
v.                                 )        Case No. 2D15-4521
                                   )
U.S. BANK NATIONAL ASSOCIATION, )
as trustee for Credit Suisse First )
Boston CSFB 2005-11,               )
                                   )
               Appellee.           )
                                   )
                                   )
BARBARA ANN KELLY,                 )
                                   )
               Appellant,          )
                                   )
v.                                 )        Case No. 2D15-4836
                                   )
U.S. BANK NATIONAL ASSOCIATION, )              CONSOLIDATED
as trustee for Credit Suisse First )
Boston CSFB 2005-11,               )
                                   )
               Appellee.           )
                                   )

Opinion filed July 27, 2018.

Appeals from the Circuit Court for
Collier County; James R. Shenko,
Judge.

Charles F. Beall, Jr. of Moore, Hill
& Westmoreland, P.A., Pensacola,
for Appellants.
Dean A. Morande and Michael K.
Winston of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.




                                   -2-